Citation Nr: 1715276	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  13-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran had requested a hearing before the Board; however, in a December 2016 statement, the Veteran requested that his January 2017 hearing be cancelled.  Thus, his hearing request is deemed withdrawn.

The Board also notes that additional evidence has been received since the RO last adjudicated this claim.  However, some of the evidence does not pertain to the claim, and he submitted a waiver of the RO's initial consideration of the evidence in January 2017.  Moreover, the Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review with respect to the evidence. See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2002, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  Therefore, the Board may proceed with adjudication of the claim.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  In an April 2010 rating decision, the RO denied a claim for service connection for bilateral hearing loss.  The Veteran was notified of the April 2010 rating decision and of his appellate rights, but he did not appeal that determination or submit new and material evidence within one year of such notification.  

2.  The evidence received since the April 2010 rating decision, by itself, or in conjunction with previously considered evidence, is either cumulative or redundant of evidence previously of record or does not relate to an unestablished fact necessary to substantiate the underlying service connection claims for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § § 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received subsequent to the April 2010 rating decision is not new and material, and the claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With regard to new and material evidence, VA's Office of General Counsel has concluded that 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  General Counsel determined that Kent v. Nicholson, 20 Vet. App. 1 (2006), was no longer controlling insofar as it construed former 38 U.S.C.A. § 5103(a) to require that VA provide case-specific notice to a claimant who had filed an application to reopen a previously denied claim.  To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is still required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim.  VA must also provide the claimant with notice of what information and evidence not previously provided that will assist in substantiating each element of the claim.  The notice should include informing the Veteran of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with notice letters in February 2011 and March 2011, prior to the initial adjudication of the claim in April 2011.  Moreover, the letters notified him of the evidence needed to substantiate his claim for service connection.  The letters also informed the Veteran of the division of responsibilities in obtaining evidence to support his claims and explained how disability ratings and effective dates are determined.

The Board does acknowledge that the February 2011 and March 2011 letters did not address the requirement of new and material evidence to reopen the claim.  Nevertheless, the Board finds that any notice deficiency in this regard was not prejudicial to the Veteran, and the Veteran and his representative have not contended otherwise. See Shinseki v. Sanders, 556 U.S. 396, 398-99 (2009) (error in notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, in the April 2011 rating decision, the RO did inform the Veteran that new and material evidence was needed to reopen the claim, and the February 2013 statement of the case (SOC) advised him again of the bases for the prior denial.  As such, the Veteran and his representative had actual knowledge of the evidence needed to substantiate the claim decided herein. See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007); Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records, private treatment records, and VA examination reports, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

The Board does observe that the Veteran has not been afforded a VA examination in connection with the current request to reopen the claim.  However, the duty to provide a VA examination or obtain a medical opinion does not arise until new and material evidence sufficient to reopen a claim has been received. See 38 C.F.R. § 3.159 (c)(4)(iii); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43   (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion.").

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

In general, rating decisions that are not timely appealed or for which new and material evidence is not received within one year of the rating decision are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).  The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. § § 5108, 7105 (c) (West 2014)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss before proceeding to adjudicate the underlying merits.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

A finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. at 118-19.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary of VA to consider the patently incredible to be credible").

In this case, the RO previously considered and denied the Veteran's claim for service connection for bilateral hearing loss in an April 2010 rating decision.  The evidence of record at that time included the Veteran's service treatment records, VA medical records, private medical records, a March 2010 VA examination report, and lay statements.  In the decision, the RO observed that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of hearing loss and that the evidence did not establish that hearing loss manifested to compensable degree within one year of his separation from service.  It was noted that he had current bilateral hearing loss, and the RO conceded that he had military noise exposure because his DD-214 showed that he had served in an artillery unit.  However, the RO also noted that a March 2010 VA examiner had opined that the current bilateral hearing loss was less likely than not related to his acoustic trauma in service.  Thus, the RO concluded that the evidence at that time did show that the Veteran's current hearing loss either occurred in or was caused by service.

The Veteran was notified of the April 2010 rating decision and his appellate rights; however, he did not submit a notice of disagreement (NOD) or new and material evidence with one year of the notification.  The Board does acknowledge that the Veteran submitted a VA Form 21-4138 in November 2010.  However, the RO was correct in construing this letter as a petition to reopen and not as an NOD with the April 2010 decision.  The Veteran did not express disagreement with the prior determination, nor did he reference the April 2010 rating decision.  Rather, it appears that the form was a duplicate of the same form submitted in August 2009.   Thus, the Board finds that the November 2010 submission does not constitute a notice of disagreement (NOD) to the April 2010 rating decision, as the Veteran simply expressed his intent to file a new claim at that time.  See 38 C.F.R. § 20.201 (notice of disagreement must be in terms which can be reasonably construed as disagreement with a determination and a desire for appellate review).  Indeed, the regulations pertaining to effective dates make it clear that a claim as opposed to a NOD may be filed within the one-year appellate period and, where such a claim is ultimately granted based on evidence submitted within the appeal period, special effective date rules govern the establishment of the effective date for the award of benefits.  In particular, those regulations provide that the effective date of an award based on new and material evidence other than service department records that is submitted within the appeal period or prior to an appellate decision will be as though the former decision had never been rendered. 38 C.F.R. § 3.400(q)(1)(i), 38 C.F.R. § 3.156(b).  Thus, VA regulations specifically contemplate that a claim to reopen a previous decision may be filed within an appeal period of a decision denying a claim, as distinguished from an NOD filed with that decision.

For these reasons, the Board concludes that the April 2010 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § § 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2016). 

The evidence received since the April 2010 rating decision includes VA medical records, private medical records, VA examination reports, lay statements, and an internet article pertaining to arachnoiditis.  

With respect to the VA medical records, private medical records, VA examination reports, and internet article, the Board notes that the majority of that evidence does not pertain hearing loss.  To the extent that they do reference hearing loss, the Board finds that such evidence is cumulative in that the documents reiterate that the Veteran has current hearing loss and that he had military noise exposure, which were facts already acknowledged in the April 2010 rating decision.  The Board does note that a December 2011 VA treatment record indicates that the Veteran's mixed hearing loss may be secondary to otosclerosis or SSCC dehiscence.  However, such evidence actually weighs against the claim, as it cites to a possible cause other than noise exposure or military service.  Thus, these additional records are cumulative or redundant of evidence previously of record, do not relate to an unestablished fact necessary to substantiate the claim, and do not raise a reasonable possibility of substantiating the claim.  

As noted above, the additional evidence includes copies of the Veteran's service treatment records.  However, the RO considered those records in the April 2010 rating decision.  Under 38 C.F.R. § 3.156(a), evidence which is merely duplicative of evidence already in the record cannot be considered "new" for purposes of reopening a claim.  Thus, that evidence is not new and material and cannot serve as a basis to reopen the claim.

With respect to the lay statements, the Board notes that many of them do not pertain to or reference hearing loss.  To the extent that the Veteran has asserted that his hearing loss is due to his noise exposure in service, the Board finds such statements to be cumulative, as the RO considered that assertion in the April 2010 rating decision and they have not provided any additional information or detail.  Therefore, the lay statements do not constitute new and material evidence.

Significantly, the evidence missing at the time of the April 2010 rating decision continues to be absent.  Specifically, there remains no evidence showing the Veteran's current bilateral hearing loss manifested in service or within one year thereafter or is otherwise causally or etiologically related to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.








ORDER

New and material evidence not having been submitted, the claim for service connection for bilateral hearing loss is not reopened.



____________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


